Detailed Action
The instant application having Application No. 16/840,086 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 4/3/20. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 4/3/20 are acceptable for examination purposes. 


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oberg et al. (U.S. Patent Application Publication No. 2019/0354298), herein referred to as Oberg et al.
Referring to claim 1, Oberg et al. disclose as claimed, a method comprising: receiving, at a computing device, inventory data identifying a plurality of computer readable storage devices (see para. 7-8, 20, where the server receives a hardware profile of at least one storage device. The server would contain a processor and memory to execute instructions. Also see fig. 4, showing a processor and memory as part of the IT asset); receiving, at the computing device, a first request to perform a memory management operation (see para. 7, where a server receives an erasure target signal); sending, from the computing device to a first station, a command to perform the memory management operation on a first portion of the plurality of computer readable storage devices connected to the first station (see para. 11-14, where a data erasure operation command is sent from the server to an erasure client, to erase data from the IT asset); receiving, at the computing device from the first station, first results data indicating results of the memory management operation at the first station; and updating the inventory data based on the first results data (see para. 72-77, where an erasure verification and report is sent to the server after completion of the erasure operation. See para. 167, where the erasure report may be stored in the database. See para. 104, where the databases may include data erasure results, hardware profiles, data erasure specifications, and identifiers).  
Claims 8 and 15 recite similar limitations to claim 1, and would be rejected using the same rationale.
As to claim 2, Oberg et al. also discloses the method of claim 1, further comprising: receiving, at the computing device, a status request for a status of a particular computer readable storage device of the first portion of the plurality of computer readable storage devices (see para. 166, where status updates are a part of the erasure procedure, and status requests and responses are given throughout the process. Also see para. 172-173, where custom erase procedures may be initiated based on real time status information, which may be due to hardware encountered or the quality of the test results); and outputting, from the computing device, a response to the status request indicating that the particular computer readable storage device is not operational in response to the updated inventory data lacking a result of the memory management operation associated with the particular computer readable storage device (see para. 199-200, where the status of the IT asset may be reported, including a failed status, which would indicate a lacking result of the erasure operation. Also see para. 166-167, where if the erasure procedure fails or if errors are generated and the status is sent from the erasure application to the asset management system).  
Claims 9 and 16 recite similar limitations to claim 2, and would be rejected using the same rationale.
As to claim 3, Oberg et al. also discloses the method of claim 1, further comprising: sending, from the computing device to a second station, a second command to perform the memory management operation on a second portion of the plurality of computer readable storage devices connected to the second station (see para. 11-14, where a data erasure operation command is sent from the server to an erasure client, to erase data from the IT asset. See para. 208-209, where any number of IT assets distributed around multiple sites may be used, and therefore erasure commands may be sent to any number of clients at different stations to erase different storage devices); receiving, at the computing device from the second station, second results data indicating results of the memory management operation at the second station; and  21/26updating the inventory data based on the second results data (see para. 72-77, where an erasure verification and report is sent to the server after completion of the erasure operation. See para. 167, where the erasure report may be stored in the database. See para. 104, where the databases may include data erasure results, hardware profiles, data erasure specifications, and identifiers).  
Claims 10 and 17 recite similar limitations to claim 3, and would be rejected using the same rationale.
As to claim 4, Oberg et al. also discloses the method of claim 1, further comprising sending, from the computing device to a second computing device, an instruction to send a third command to perform the memory management operation to a second station, wherein a second portion of the plurality of computer readable storage devices is connected to the second station (see para. 176, where a “middle man” or erasure agent, that is at a remote location, may be used between an erasure application and the server. Therefore the server would send commands to the erasure agent, which would migrate the instructions to the erasure application).  
Claims 11 and 18 recite similar limitations to claim 4, and would be rejected using the same rationale.
As to claim 5, Oberg et al. also discloses the method of claim 1, wherein the memory management operation includes a data erasure operation (see para. 14, where a data erasure operation takes place).  
Claims 12 and 19 recite similar limitations to claim 5, and would be rejected using the same rationale.
As to claim 6, Oberg et al. also discloses the method of claim 1, wherein the memory management operation includes a data erasure verification operation (see para. 72-77, where part of the memory management operation also includes a data erasure verification).  
Claims 13 and 20 recite similar limitations to claim 6, and would be rejected using the same rationale.
As to claim 7, Oberg et al. also discloses the method of claim 1, wherein the memory management operation includes a hardware test operation (see para. 178, where the erasure agent may enable an audit of the hardware of the IT asset and check to see if the appropriate hardware and settings are there, and communicate the results to the server or asset management system).  
Claim 14 recites similar limitations to claim 7, and would be rejected using the same rationale.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132